Citation Nr: 1333638	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  07-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.   

The Veteran was scheduled for a Travel Board hearing in January 2009.  In December 2008 correspondence (VA Form 21-4138), the Veteran requested to cancel his personal appearance.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2013).

This matter was previously before the Board in December 2010 and April 2013 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for PTSD evaluated as 10 percent disabling from May 2003, 30 percent disabling from August 2004, 50 percent disabling from October 2005, and 70 percent disabling from March 2008; residuals of gunshot wound to the right index finger evaluated as 10 percent disabling from October 2005; peripheral neuropathy of the right upper extremity evaluated as 10 percent disabling from October 2005; residuals of a gunshot wound to the left thigh evaluated as 30 percent disabling from June 1969; tinnitus evaluated as 10 percent disabling from May 2003; and hearing loss disability evaluated as noncompensable.  He has a combined evaluation of 30 percent from June 1969, 40 percent from May 2003, 60 percent from August 2004, 80 percent from October 2005, and 90 percent from March 2008.  

Based on the foregoing, the Veteran meets the schedular criteria listed in 38 C.F.R. § 4.16(a) as of October 2005.  He did not meet the schedular criteria prior to October 2005 because he did not have at least one disability rated at 40 percent or more and a combined evaluation for compensation of 70 percent.  Where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, to be determined is whether the Veteran is entitled to TDIU under 38 C.F.R. § 4.16(b) prior to October 2005, and entitled to TDIU under 38 C.F.R. § 4.16(a) from October 2005.  

The claim file contains numerous clinical opinions with regard to the Veteran's individual disabilities; however, examiners have been unable to provide a competent opinion with regard to employability with consideration of all the Veteran's service-connected disabilities in combination.  

The Veteran has occupational experience as an electrician until 1971, and employment at a post office from 1973 to approximately 2002/2003, both as a janitor initially and later as a post master.  In addition, the Veteran has a 400 acre farm with cattle and maple syrup production. (See September 2003 VA examination report which reflects that the Veteran was employed for 33 years with the post office and was currently the postmaster.  It was noted that he spends his time, when not working at the post office, on his 400 acre farm, a "sizeable farm," where he produces maple syrup and has some cattle.  It was noted that he spends "maybe 100 hours per week" working at his full-time job as well as on his farm.)

In statements dated in June 2006 (VA Form 21-4138) and March 2007 (VA Form 9), the Veteran's representative reported that the Veteran, while he was employed with the Postal Service, displayed a social dysfunction and was required to attend a training or a "charm school" on three occasions due to an inability to work with others.  In support of this contention, the Veteran submitted an "Employee Training History Report" from the Postal Service which reflects that he attended a training course entitled "The Attitude Virus" in July 2002.  

A March 2008 VA examination report (hand and muscles) reflects that the Veteran reported that at "the present time he has no pain in the right index finger.  However the right hand is weak and this impairs him slightly in his job."  It was also noted that the right hand "as a unit, is not very strong, and the grip is extremely weak."  
      
An April 2008 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) is of record.  It is signed by the Veteran's employment supervisor at the post office.  It states that the Veteran worked full time until November 30, 2003, and notes that the reason the Veteran left employment was "retired - not disability."  

A December 2009 VA clinical progress note reflects that the Veteran and his wife live on a farm.  It was noted that they "do maple syrup products from that and he also worked on a beef farm."  It was noted that he is a "hard worker."

A June 2010 VA clinical record addendum reflects that the Veteran "works out on his farm.  He is very active.  He and his wife have a maple factory."

A January 2011 VA examination report reflects that it is less likely than not that the Veteran left thigh and right index finger disabilities prevent the Veteran from maintaining substantial gainful employment.  The examiner noted that the Veteran was shot in 1967 and "has been doing very well all these years.  Even now his inability to work is not related to this.  He has significant COPD and that interferes with his ability to work."  She found that the gunshot wound residuals had no significant effects on occupation.  

A June 2013 VA examination report for PTSD reflects the examiner's opinion that the "veteran's current PTSD symptoms would best be described as resulting in occupational and social impairment with reduced reliability and productivity if he was to return to his prior job as a Post Master.  Hence, the veteran is not found to be totally occupationally and socially impaired, and is not found to be individually unemployable based on PTSD symptoms alone."

A June 2013 VA examiner stated that the Veteran's tinnitus does not impact ordinary conditions of daily life, including ability to work.  The examiner also stated that the Veteran's hearing loss does not preclude him from seeking gainful employment.

A June 2013 VA examiner stated that the Veteran's scars do not impact ordinary conditions of daily life, including his ability to work.  

A June 2013 VA examiner stated that the Veteran's left hip, left quadriceps, muscle group 14, and left knee caused the following restrictions:  standing and walking limited to 30 minutes on flat surface, sitting limited to 60 minutes at a time, and restricted bending, lifting, and twisting.  

A June 2013 VA examiner noted that the Veteran's restrictions on employability would be as follows: unable to perform strenuous physical labor because of his left leg including left hip, left knee, left muscle group 14 injury; however, employable at sedentary job sitting 60 minutes at a time moving arms at desk level moving papers/answering phones (then repositioning himself after 60 minutes sitting).  The examiner did not discuss the Veteran's right finger disability with complaints of grip problems, did not discuss the Veteran's PTSD disability, and erroneously stated that the Veteran had been employed at the post office until 2011.  

The Board finds that a vocational assessment, which considers the Veteran's employment history and his service-connected disabilities in combination, may be useful to the Board in adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a vocational assessment (either by review of the claims file, or, if necessary, by personal assessment) to determine if the Veteran is unemployable due to his combined service-connected disabilities.  The assessor should consider the Veteran's service-connected disabilities in combination as well as a.) the pertinent VA records, to include the September 2003 and March 2008 VA examination reports, December 2009 VA clinical progress note, June 2010 VA clinical record addendum, January 2011 VA examination report, and numerous June 2013 VA examination reports (PTSD, tinnitus and hearing loss, scars, hand, and thigh), b.) the Veteran's employment experience at a post office for three decades, both as a janitor initially and later as a post master, c.) the Veteran's work on a 400 acre farm with cattle and maple syrup production, and d.) the April 2008 VA Form 21-4192 (Request for employment Information in connection with Claim for Disability Benefits) from the Veteran's employer which noted that he worked full time until November 30, 2003, and that his retirement was not due to disability.
 
The examiner should not consider the Veteran's age or nonservice-connected disabilities in determining whether he is able to maintain substantial gainful employment.

2.  Thereafter, readjudicate the issue on appeal, including whether referral for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


